Citation Nr: 1634977	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  10-42 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 4, 2010 and a rating in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1967 to September 1970.  His service medals and decorations include the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2014, this matter was remanded for further development.  The claim is now properly before the Board for adjudication.  

With that said, while on remand the RO issued a October 2014 rating decision, which increased the Veteran's rating from 0 to 10 percent, effective December 5, 2012.  This grant of an increased rating does not automatically remove Board jurisdiction.  See AB v. Brown, 6 Vet. App. 35 (1993).  Rather the Veteran is presumed to be seeking the maximum allowable benefit, as the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal.  Id.   

The issue of entitlement to service connection for a chronic nausea and dizziness disorder, to include as secondary to bilateral hearing loss and tinnitus has been raised by the record in a September 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to October 4, 2010 the Veteran's hearing loss disability has been manifested by no more than an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hertz (Hz), of 63.75 decibels (dB) for the left ear and 42.5 dB for the right ear and speech recognition scores of no lower than 88 percent in the left ear and 92 percent in the right ear.
2.  Beginning on October 4, 2010, the Veteran's hearing loss disability has been manifested by no more than an average puretone threshold, at the frequencies of 1000, 2000, 3000, and 4000 Hz, of 66 dB for the left ear and 50 dB for the right ear and speech recognition scores of no lower than 56 percent in the left ear and 88 percent in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating for bilateral hearing loss prior to October 4, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for bilateral hearing loss beginning on October 4, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).


Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See August 2009 VCAA letter.  The Veteran and his representative, have not alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service, VA and private treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  There is also no evidence (lay or medical) that there has been a change in the Veteran's hearing loss since his April 2014 examination.

As indicated, this matter was remanded in February 2014 for further development including obtaining a new VA examination and outstanding treatment medical records.  The requested development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the veteran, as well as the entire history of the veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7. 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

The assignment of a disability rating for hearing impairment is "derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1993).  Specifically, organic impairment of hearing acuity is rated by using audiological test results, obtained by a state-licensed audiologist, and the basic rating method involves using both the results of controlled speech discrimination tests (Maryland CNC) and the average decibel threshold level as measured by pure tone audiometry tests at the frequencies of 1000, 2000, 3000, and 4000 Hertz.  38 C.F.R. § 4.85 (a).  Tests are conducted without hearing aids. 

The rating schedule establishes eleven auditory acuity levels ranging from numeric level I through numeric level XI, obtained by applying the findings to Table VI or VIa.  38 C.F.R. §§ 4.85, 4.86.  The numeric designations for both ears are then applied to Table VII to derive the percentage evaluation, under diagnostic code 6100. 

38 C.F.R. § 4.86 applies to exceptional patterns of hearing impairment.  Under 
§ 4.86(a) when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz ) is 55 decibels (dB) or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the puretone threshold is 30 dB or less at 1000 Hz, and 70 dB or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

Merits

The Veteran underwent an audiological VA examination in February 2010.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiological testing at the time revealed puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz of 30, 30, 55, and 55 respectively, with an average over those frequencies of 42.5 or 43 dB.  Puretone thresholds, in dB, at the same frequencies were 65, 65, 60 and 65 in the left ear, respectively, with an average over those frequencies of 63.75 or 64 dB.  Speech recognition scores were 92 percent for the right ear and 88 for the left.  The occupational impact of his hearing loss was noted to be hearing difficulty.  The examiner also indicated that he may have difficulty with hearing in noise, lateralizing sounds and hearing sounds presented at a quiet or average level to the left ear.  The examiner indicated that his hearing disability had no effect on his usual daily activities.

On April 2014 VA audiological examination, the Veteran's diagnosis of bilateral sensorineural hearing loss was confirmed.  Audiological testing at the time revealed puretone thresholds in dB for the right ear at 1000, 2000, 3000 and 4000 Hz of 35, 35, 65 and 65 respectively, with an average over those frequencies of 50 dB.  Puretone thresholds, in dB, at the same frequencies were 65, 65, 65 and 70 in the left ear, respectively, with an average over those frequencies of 66 dB.  Speech recognition scores were 88 percent for the right ear and 56 for the left.  As to the functional impact of his hearing loss, the examiner noted that his hearing loss impacted his ordinary conditions of life including his ability to work.  The Veteran in describing the functional impact reported that his hearing loss required the use of a hearing aid in his left ear.

Treatment records do not include audiological testing with findings disparate from those of the examinations.  

Applying the results of the February 2010 audiological examination to Table VI yields a Roman number value of III in the left ear and I in the right ear.  See 38 C.F.R. § 4.85.  Use of Table VIA is for application as the Veteran's left ear scores for each frequency were above 55 dB.  Under Table VIA his left ear would be a Roman number value of V.  Applying those values to Table VII, the Veteran's bilateral hearing loss disability was correctly evaluated as noncompensably disabling prior to October 4, 2010.  Id.  

Correspondingly, applying the results of his April 2014 audiological examination to Table VI yields a Roman number value of VIII in the left ear and II in the right ear.  See 38 C.F.R. § 4.85.  Use of Table VIA is again for application as his left ear scores for each frequency were above 55 dB.  Under Table VIA his left ear would be a Roman number value of V.  Applying those values to Table VII, the Veteran's bilateral hearing loss disability was correctly evaluated as 10 disabling from October 4, 2010.  Id.  

With respect to the audiology examinations, the audiologist must describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447, 455-456 (2007).  As stated, the examiners provided a full description of the effects of the Veteran's hearing loss disability on his ordinary activity and occupational functioning.  Specifically, the examiners took into account the Veteran's report that his hearing loss required the use of a hearing aid and made hearing conversations difficult.  However, these functional effects do not provide a basis for any rating higher than what is assigned based on application of 38 C.F.R. § 4.85.

In sum, the audiometric examinations of record do not support a compensable disability rating for bilateral hearing loss disability was warranted prior to October 4, 2010 or that a rating in excess of a 10 percent was warranted thereafter.  Although the Veteran asserts that his bilateral hearing loss disability warrants increased compensation, the medical evidence prepared by skilled neutral professionals is more probative.  The criteria for rating hearing loss are based on test results as described.  The Veteran offers no information that goes to those criteria.  As such, his unsupported assertion that increased ratings are warranted is not probative evidence.  Therefore his claim is denied.

The Board has considered whether the Veteran's hearing loss should be referred for extraschedular consideration.

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2015); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

As the Court explained in Thun v. Peake, 22 Vet. App. 111, 115-116 (2008), a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Id.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).

As noted in Thun, the rating criteria are averages and need not account for each individual circumstance in order to be adequate for evaluation purposes.  Rather, the disability must be "exceptional" or "unusual."

Although the rating criteria applicable to hearing loss are not cast in terms of symptoms or functional impairment but rather are based on the numeric results of objective audiological testing designed to measure the degree of hearing loss, they are necessarily designed with a view toward compensating functional impairment. See 64 Fed. Reg. 25209 (May 11, 1999).  The bilateral hearing loss disability rating on appeal is not one that is rated by analogy, but, instead, has been evaluated under applicable Diagnostic Code 6100, the schedular rating criteria of which specifically provide for ratings based on all levels of hearing loss, including exceptional hearing loss patterns, and as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such an inability to understand certain words in conversation.

The Veteran has not alleged nor does the evidence suggest that his hearing loss results in a level of impairment not contemplated by the rating schedule.  The Veteran has some difficulty in hearing, which is improved with the use of hearing aids.  There is no indication that his hearing loss has a negative effect beyond what is contemplated in the rating schedule.  Thus, the Board finds that the schedular criteria are adequate and that it is therefore not necessary to proceed to the second step - a discussion of whether the exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms," such as "marked interference with employment" and "frequent periods of hospitalization."  For these reasons, referral for extraschedular consideration is not appropriate in this case.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service connected disabilities experienced. However, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms of record that have not been attributed to the Veteran's service connected hearing loss and tinnitus.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson, 762 F.3d 1362  .


ORDER

Entitlement to an initial compensable rating for bilateral hearing loss prior to October 4, 2010 and a rating in excess of 10 percent thereafter lis denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


